UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49715 NEW ENERGY SYSTEMS GROUP (Name of small business issuer in its charter) Nevada 91-2132336 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 116 West 23rd St., 5th FL New York, NY (Address of principal executive offices) (Zip Code) (917) 573-0302 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter time that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the registrant’s voting and non voting common equity held by non-affiliates as of June 30, 2009 based upon the closing price reported for such date on the OTC Bulletin Board was $7,624,486 as adjusted for Company's 10:1 reverse split of its common stock. As of April 13, 2010, the registrant had 11,863,390 shares of its common stock outstanding. Documents Incorporated by Reference: None 1 EXPLANATORY NOTE The purpose of this Amendment No. 2 to the Annual Report on Form 10-K/A for the fiscal year ended December 31, 2009 (the “Report”) of New Energy Systems Group, a Nevada corporation (the “Company”), which was originally filed with the Securities and Exchange Commission (the “SEC”) on April 15, 2010 (the “Original Form 10-K”), is solely to file Exhibits 10.15 – 10.22, and Exhibit 23.3, and to update the Exhibits Index to include Exhibits 23.1-23.2, which were inadvertently omitted from the Original Form 10-K. All other information contained in the Report remains unchanged. Because this Amendment No. 2 does not include financial statements, we are not including certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Except for the amendments described above, the information in this Amendment No. 2 has not been updated to reflect events that occurred after April 15, 2010, the filing date of the Original Form10-K. Accordingly, this Amendment No. 2 should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Form 10-K, including any amendments to those filings. 2 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. a) Documents filed as part of this Annual Report 1. Financial Statements 2. Financial Statement Schedules 3. Exhibits ExhibitNo. Title of Document Location Share Exchange Agreement, dated February 14, 2006, between us, UPE Limited (Far East), Shenzhen Zhuo Tong Power Supply Industry Co., Ltd., and the shareholders of UPE Limited Incorporated by reference as Exhibit 2.1 to Form 8-K filed February 21, 2006 Amended and Restated Share Exchange Agreement, dated March 22, 2006, between us, Galaxy View International Ltd., Shenzhen Sono, and the shareholders of Galaxy View International Ltd. Incorporated by reference as Exhibit 2.1 to Form 8-K filed March 24, 2006 Share Exchange Agreement and Plan or Reorganization Incorporated by reference as Exhibit 10.1 to Form 8-K filed September 29, 2004 Articles of Incorporation Incorporated by reference as Exhibit 3(i)(1) to Form 8-K filed September 16, 2004 Amendment to Articles of Incorporation Incorporated by reference as Exhibit 3(i)(2) to Form 8-K filed September 16, 2004 Amendment to Articles of Incorporation Incorporated by reference as Exhibit 3(i)(3) to Form 8-K filed September 16, 2004 Certificate of Designation of Series A Convertible Preferred Stock Incorporated by reference as Exhibit 3(i) to Form 8-K filed July 28, 2006 Certificate of Amendment to Articles of Incorporation Incorporated by reference as Exhibit 3.1 to Form 8-K filed on November 19, 2009 Amendment to the Certificate of Designations, Preferences and Rights of Series A Convertible Preferred Stock Incorporated by reference as Exhibit 3.1 to Form 8-K filed on October 21, 2010. Bylaws Incorporated by reference as Exhibit 3.4 to Form SB-2/A filed March 22, 2002 Form of Stock Certificate Incorporated by reference as Exhibit 4.1 to Form SB-2/A filed March 22, 2002 2004 Equity Incentive Plan Incorporated by reference as Exhibit 4.1 to Form S-8 filed March 2, 2004 Form of Class A, B and C Warrants Incorporated by reference as Exhibit 4.3 to Form 10-KSB filed March 30, 2006 Form of Subscription Agreement dated March 17, 2004 by and among Jasmine's Garden and the Investors Incorporated by reference as Exhibit 4.1 to Form 8-K filed March 22, 2004 Sales Contract dated April 21, 2005 between Shenzhan E'Jenine Science & Technology Co., LTD. and Shenzhen Gao Yi Electonics Co. LTD. Incorporated by reference as Exhibit 10.1 to Form 8-K filed April 22, 2005 Sales Contract dated July 12, 2005 between Shenzhan E'Jenine Science & Technology Co., LTD. and Wuhan Jie Xin Communication Development Co., LTD. Incorporated by reference as Exhibit 2.1 to Form 8-K filed July 14, 2005 Sales Contract dated December 31, 2005 between Shenzhan E'Jenine Science & Technology Co., LTD. and Yin Si Qi Electronics Co. Incorporated by reference as Exhibit 2.1 to Form 8-K filed January 6, 2006 Loan Agreement dated March 10, 2006, betweenNew Energy Systems Groupand United Private Equity (The Pacific) Limited Incorporated by reference as Exhibit 2.1 to Form 8-K filed March 15, 2006 Employment Agreement datedDecember 10, 2009 between New Energy Systems Group and Weihe Yu Incorporated by reference as Exhibit 10.5 to Form 10-K filed on April 15, 2010 Employment Agreement dated July 1, 2009 between New Energy Systems Group and Fushun Li Incorporated by reference as Exhibit 10.6 to Form 10-K filed on April 15, 2010 Employment Agreementdated September 1, 2009 between New Energy Systems GroupandJunfeng Chen Incorporated by reference as Exhibit 10.7 to Form 10-K filed on April 15, 2010 3 Share Exchange Agreement, dated November 10, 2010, by and among Shenzhen Anytone Technology Co. Ltd, Shenzhen Kim Fai Solar Energy Technology Co., Ltd., and the Company. Incorporated by reference as Exhibit 10.1 to Form 8-K filed November 12, 2010 Lease Agreement, dated August 28, 2009, by and between Shenzhen Longgang District Tailian Industrial Development Co., Ltd. and Shenzhen NewPower Technology Co., Ltd. Incorporated by reference as Exhibit to 10.10 to Form 10-K filed March 28, 2011 Lease Agreement, dated January 1, 2009, by and between China Great wall calculator Shenzhen Co., Ltd. And Shenzhen Anytone Technology Co., Ltd. Incorporated by reference as Exhibit to 10.10 to Form 10-K filed March 28, 2011 China Digital Communication Group 2009 Equity Incentive Plan Incorporated by reference to the Registration Statement on Form S-8 filed on October 28, 2009 Employment Agreement, dated September 1, 2008, by and between Nian Chen and Shenzhen Anytone Technology Co., Ltd. Incorporated by reference as Exhibit to 10.10 to Form 10-K filed March 28, 2011 Lease Agreement, dated December 23, 2005, by and between Kim Fai Incorporated by reference as Exhibit to 10.10 to Form 10-K filed March 28, 2011 Branding Strategy Consulting Agreement, dated August 18, 2009, by and between the Company and Rui Wang, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Branding Strategy Consulting Agreement, dated August 18, 2009, by and between the Company and Qiong Xiong, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Zhiyong Xu, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Changsuo Li, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Fang Gao, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Xi Li, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Shuang Yang, and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Financial Consulting Agreement, dated August 18, 2009, by and between the Company and Jie Zhang and amended pursuant to that certain Supplemental Agreement dated October 10, 2009 Filed herewith Code of Ethics Incorporated by reference as Exhibit 14.1 to Form 10-KSB filed March 30, 2006 Subsidiaries Incorporated by reference as Exhibit 14.1 to Form 10-KSB filed March 30, 2006 Consent of Kabani & Company, Inc. Incorporated by reference as Exhibit 23.1 to the Registration Statement on Form S-8 filed on October 28, 2009 Consent of Berkman, Henoch, Peterson & Peddy, P.C. Incorporated by reference as Exhibit 23.2 to the Registration Statement on Form S-8 filed on October 28, 2009 Consent of Goldman Kurland Mohidin Filed herewith 4 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEW ENERGY SYSTEMS GROUP Date: August 19, 2011 By: /s/Nian Chen Nian Chen Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Nian Chen Chief Executive Officer August 19, 2011 Nian Chen (Principal Executive Officer) /s/ Junfeng Chen Chief Financial Officer August 19, 2011 Junfeng Chen (Principal Financial Officer and Principal Accounting Officer) /s/ Weihe Yu Chairman – Board of Directors August 19, 2011 Weihe Yu /s/ Elan Yaish Director August 19, 2011 Elan Yaish /s/ Shuxuan Cui Director August 19, 2011 Shuxuan Cui /s/ Li Liu Director August 19, 2011 Li Liu 5
